Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered September 20, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Matters of credibility, as well as the weight to be given to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84).
Further, contrary to the defendant’s contention, the court properly admitted evidence of the defendant’s involvement with drugs to show motive (see, People v Alvino, 71 NY2d 233; People v Garcia, 173 AD2d 399; People v Clark, 167 AD2d 552; People v Powell, 157 AD2d 524) and to complete the narrative of events (see, People v Cedeno, 175 AD2d 767; People v Garcia, supra; People v Clark, supra).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Lawrence, J. P., Miller, O’Brien and Pizzuto, JJ., concur.